
	
		II
		112th CONGRESS
		1st Session
		S. 1248
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2011
			Mr. Coburn (for himself,
			 Mr. Paul, Mr.
			 Barrasso, Mr. Blunt,
			 Mr. Burr, Mr.
			 Corker, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Enzi, Mr. Graham,
			 Mr. Grassley, Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Isakson, Mr. Johnson of Wisconsin, Mr. Kyl, Mr.
			 Lee, Mr. McCain,
			 Mr. Risch, Mr.
			 Rubio, Mr. Sessions,
			 Mr. Thune, Mr.
			 Vitter, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To prohibit the consideration of any bill by Congress
		  unless the authority provided by the Constitution of the United States for the
		  legislation can be determined and is clearly specified.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enumerated Powers
			 Act.
		2.Constitutional
			 authority clause
			(a)In
			 generalChapter 2 of title 1,
			 United States Code, is amended by inserting after section 102 the
			 following:
				
					102a.Constitutional
				authority clause
						(a)In
				generalEach Act of Congress,
				bill, and resolution, or conference report thereon or amendment thereto, shall
				contain a concise explanation of the specific authority in the Constitution of
				the United States relied upon as the basis for enacting each portion of the
				measure.
						(b)Federal
				activitiesTo the extent that any Act of Congress, bill or
				resolution, or conference report thereon or amendment thereto, limits or
				abolishes any Federal activity, spending, or power overall, a statement of
				constitutionality may cite the 9th Amendment or the 10th Amendment to the
				Constitution of the United States.
						(c)Enumerated
				spending clauseInvoking a clause included in the enumerated
				spending clause under clause 1 of section 8 of article I of the Constitution of
				the United States, such as the common defense clause, the general welfare
				clause, or the necessary and proper clause, in a statement of constitutionality
				is not sufficient to satisfy the requirement of subsection (a).
						(d)Commerce
				clauseInvoking the commerce clause of section 8 of article I of
				the Constitution of the United States in a statement of constitutionality for
				any purpose other than the regulation of the buying and selling of goods or
				services, or the transporting for those purposes, across boundaries with
				foreign nations, across State lines, or with the Indian tribes is not
				sufficient to satisfy the requirement of subsection (a).
						(e)Failure To
				comply
							(1)In
				generalA failure to comply with subsection (a) shall give rise
				to a point of order in either House of Congress, which may be raised by any
				Senator during consideration in the Senate or any Member of the House of
				Representatives during consideration in the House of Representatives.
							(2)NonexclusivityThe
				availability of a point of order under this section shall not affect the
				availability of any other point of order.
							(f)Disposition of
				point of order in the Senate
							(1)In
				generalAny Senator may raise a point of order that any matter is
				not in order under subsection (a).
							(2)Waiver
								(A)In
				generalAny Senator may move to waive a point of order raised
				under paragraph (1) by an affirmative vote of two-thirds of the Senators duly
				chosen and sworn.
								(B)ProceduresFor
				a motion to waive a point of order under subparagraph (A) as to a
				matter—
									(i)a
				motion to table the point of order shall not be in order;
									(ii)all motions to
				waive one or more points of order under this section as to the matter shall be
				debatable for a total of not more than 3 hours, equally divided between the
				Senator raising the point of order and the Senator moving to waive the point of
				order or their designees; and
									(iii)a motion to
				waive the point of order shall not be amendable.
									(g)Disposition of
				point of order in the House of Representatives
							(1)In
				generalIf a Member of the House of Representatives makes a point
				of order under this section, the Chair shall put the question of consideration
				with respect to the proposition of whether any statement of constitutionality
				made under subsection (a) was adequate or, in the absence of such a statement,
				whether a statement is required under subsection (a).
							(2)ConsiderationFor
				a point of order under this section made in the House of
				Representatives—
								(A)the question of
				consideration shall be debatable for 10 minutes, equally divided and controlled
				by the Member making the point of order and by an opponent, but shall otherwise
				be decided without intervening motion except one that the House of
				Representatives adjourn or that the Committee of the Whole rise, as the case
				may be;
								(B)in selecting the
				opponent, the Speaker of the House of Representatives should first recognize an
				opponent from the opposing party; and
								(C)the disposition
				of the question of consideration with respect to a measure shall be considered
				also to determine the question of consideration under this section with respect
				to an amendment made in order as original
				text.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 2 of title
			 1, United States Code, is amended by inserting after the item relating to
			 section 102 the following:
				
					
						102a. Constitutional authority
				clause.
					
					.
			3.Explanation of
			 constitutional authorityThis
			 Act is enacted pursuant to the power granted to each House of Congress to
			 determine the rules of its proceedings under article I, section 5, clause 2 of
			 the Constitution of the United States.
		
